Citation Nr: 0948910	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's petition 
to reopen his claims for service connection for bilateral 
hearing loss and sinusitis. 

Regardless of the RO's actions regarding reopening the 
Veteran's bilateral hearing loss and sinusitis claims, the 
Board must independently address the issue of reopening 
previously denied claims.  That is, whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).

The issues of entitlement to service connection for bilateral 
hearing loss and service connection for sinusitis on the 
merits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss and sinusitis was denied by an 
August 1986 rating decision.  He did not appeal.

2.  The evidence received since the August 1986 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claims for bilateral 
hearing loss and sinusitis.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that denied entitlement 
to service connection for bilateral hearing loss and 
sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 1986 rating decision 
is new and material; the claims of entitlement to service 
connection for bilateral hearing loss and sinusitis are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's bilateral 
hearing loss and sinusitis claims and remands them for 
further development.  Thus, a discussion of VA's duties to 
notify and assist is not necessary.  

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  



I.  Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by an August 1986 rating 
decision.  At the time of the August 1986 decision, the 
evidence of record included the Veteran's service treatment 
records, which indicate that the Veteran had 15/15 bilateral 
hearing on whispered voice testing at his separation 
examination in February 1968.   

The claim was denied in August 1986 on the basis that there 
was no evidence of complaints of hearing loss during service 
and no post-service diagnosis of hearing loss.  The Veteran 
was notified of this decision and of his appellate rights by 
a letter dated September 3, 1986.  He did not appeal.  
Therefore, the August 1986 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in October 2005.  As 
noted above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §  
5108; 38 C.F.R. 3.156.  Evidence obtained since the August 
1986 rating decision includes VA treatment records dated from 
January 2005 to July 2005, an August 2005 VA Agent Orange 
examination, a March 2006 VA examination report and addendum 
opinion, and statements from the Veteran.   

Significantly, a January 2005 VA treatment record indicates 
that the Veteran was "hard of hearing," and the August 2005 
VA examiner diagnosed the Veteran with neurosensory high-
frequency hearing loss.  Moreover, the March 2006 VA 
examination report reveals that the Veteran currently has 
bilateral hearing loss in accordance with VA standards.  See 
38 C.F.R. § 3.385.  

The Veteran's claim was previously denied in part because the 
evidence did not show that he currently had bilateral hearing 
loss.  The evidence submitted since August 1986 shows that 
the Veteran does currently have bilateral hearing loss.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim, specifically, evidence of a current disability.  The 
additional evidence being both new and material, the claim 
for service connection for bilateral hearing loss condition 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Sinusitis

The Veteran's claim of entitlement to service connection for 
sinusitis was denied by an August 1986 rating decision.  At 
the time of the August 1986 decision, the evidence of record 
included the Veteran's service treatment records, which 
indicate that he reported having no history of sinusitis on 
his entrance examination in December 1963, and was treated 
for marked sinus tenderness in June 1966, maxillary sinusitis 
in July 1966, and chronic sinusitis in October 1966.  These 
records also reveal that the Veteran reported having normal 
sinuses at his separation examination in February 1968.   

The claim was denied in August 1986 on the basis that the 
Veteran did not have sinusitis at separation from service and 
did not have any post-service treatment for, or diagnosis of, 
sinusitis.  The Veteran was notified of this decision and of 
his appellate rights by a letter dated September 3, 1986.  He 
did not appeal.  Therefore, the August 1986 rating decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in October 2005.  As 
noted above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §  
5108; 38 C.F.R. 3.156.  Evidence obtained since the August 
1986 rating decision includes VA treatment records dated from 
January 2005 to July 2005, an August 2005 VA Agent Orange 
examination report, private treatment records from Dr. Oscar 
E. Rodas dated from January 1995 to June 2004, and statements 
from the Veteran.   

Significantly, Dr. Rodas' records indicate that the Veteran 
has been receiving treatment for chronic sinusitis and 
allergic rhinitis since 1995.  Moreover, VA treatment records 
reveal that the Veteran was treated for nasal congestion in 
February 2005, sinus pressure in September 2005, and a one 
year history of nasal congestion and sinus problems in 
November 2005.  Additionally, the August 2005 VA Agent Orange 
examination notes that the Veteran had chronic sinus 
problems.   

The Veteran's claim was previously denied, in part, because, 
although the evidence revealed in-service treatment for his 
sinuses, there was no evidence of a current sinus disability.  
The evidence submitted since August 1986 shows that the 
Veteran has since been diagnosed with chronic sinusitis and 
allergic rhinitis.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim, namely that the Veteran may 
have a current sinus disability.  The additional evidence 
being both new and material, the claim for service connection 
for sinusitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for sinusitis is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence to 
reopen his claims for entitlement to service connection for 
bilateral hearing loss and sinusitis, further evidentiary 
development is necessary before the merits of these claims 
may be addressed.

In regard to bilateral hearing loss, the Veteran contends 
that his currently diagnosed sensorineural hearing loss was 
caused by noise exposure during military service.  
Specifically, the Veteran has reported that, while serving in 
Vietnam, he was exposed to noise from big guns and rockets, 
as well as noise coming through headphones while working as a 
radio telephone operator.  The Veteran has also reported that 
he noticed his hearing loss shortly after separation from 
service, but initially thought that his difficulty hearing 
was attributable to his chronic sinusitis, rather than being 
an independent problem related to acoustic trauma.  The 
Veteran's DD-214 verifies that his military occupational 
specialty (MOS) was as a radio telephone operator.    

As noted above, the Veteran's service treatment records 
indicate that he had 15/15 bilateral hearing on whispered 
voice testing at his separation examination in February 1968.  
Additionally, as noted above, a January 2005 VA treatment 
record indicates that the Veteran was "hard of hearing," 
and the August 2005 VA Agent Orange examination revealed that 
the Veteran has neurosensory high-frequency hearing loss.  

Moreover, in March 2006, the Veteran was afforded a VA 
audiological examination, which revealed bilateral hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  
Later that month, the same examiner provided an addendum 
opinion regarding the etiology of the Veteran's hearing loss.  
At the outset of the addendum opinion, the examiner indicated 
that he had reviewed the Veteran's claims file, noting that 
the Veteran had normal hearing at his entrance examination in 
December 1963 and a normal whispered voice test at his 
separation examination in February 1968.  The examiner went 
on to state that, without detailed audiometric records from 
the Veteran's time in service, he could not assess the 
relationship between his hearing loss and his military 
service without resorting to mere speculation.    

The Board acknowledges the March 2006 VA examiner's statement 
that the etiology of the Veteran's bilateral could not be 
determined without resorting to speculation.  However, 
insofar as this opinion fails to provide a clear statement as 
to the etiology of the Veteran's hearing loss, the Board 
finds this opinion to be of little probative value.  
Moreover, insofar as the examiner failed to discuss the 
Veteran's reports of a continuity of symptomatology since 
service, the Board finds that an additional examination is 
required.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's reports); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes an examination, even if not required to do so, an 
adequate one must be produced).  

In regard to sinusitis, the Veteran has submitted competent 
medical evidence suggesting the presence of chronic sinusitis 
and allergic rhinitis, including private treatment records 
from Dr. Oscar E. Rodas, VA treatment records, and an August 
2005 VA examination report.  Additionally, the Veteran's 
service treatment records indicate that he sought treatment 
for sinusitis on several occasions during service.  Finally, 
the Veteran has reported that his sinus-related problems 
first manifested during service and have continued since.  
See January 2007 substantive appeal.  As such, the evidence 
of record indicates that the Veteran may have a current sinus 
condition, and that such condition might be related to his 
time in service.  

To date, however, the Veteran has not been provided with a VA 
medical examination assessing the etiology of his sinusitis.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability and indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of record indicating in-
service treatment for sinusitis and the Veteran has reported 
a continuity of symptomatology since service.  There is also 
evidence indicating that the Veteran may have a current sinus 
disability.  Accordingly, a medical opinion regarding the 
etiology of this disability is necessary to make a 
determination in this case.  

As this case is being remanded for the foregoing reason, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The Veteran's treatment records from Dr. Geo. S. 
Criss, M.D. should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records for hearing 
loss and/or a sinus condition from the 
Jacksonville, Florida, VA Medical Center, 
dated since July 2005.  

2.  Make arrangements to obtain the 
Veteran's treatment records from Dr. Geo. 
S. Criss, M.D. in Jacksonville, Florida, 
dated from 1984 to present.  

3.  Make arrangements to obtain any 
treatment records regarding the Veteran's 
chronic sinusitis and/or allergic rhinitis 
from Dr. Oscar E. Rodas, dated since June 
2004.  

4.  Thereafter, the Veteran should be 
scheduled for a VA audiology examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
complaints of continuity of symptomatology 
since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Schedule the Veteran for an 
appropriate VA examination of his sinuses.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed sinus condition, 
including chronic sinusitis and allergic 
rhinitis, had its onset during active 
service or is related to any in-service 
disease or injury, including his in-
service treatment for sinusitis.  In doing 
so, the examiner should acknowledge the 
Veteran's complaints of a continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


